DETAILED ACTION
The office action is in response to original application filed on 12-7-21. Claims 1-21 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claims 1-2, 5, 10 and 16 are rejected under pre-AIA  35 U.S.C. 102 (a) (2) as being anticipated by US 2016/0011660 to Wieder (“Wieder”).
Regarding claim 1, Wieder discloses an electrical load controller (abstract, single remote-controller is able to control multiple electronic devices), comprising: wireless communication circuitry (fig. 1, remote-controller 105 is being activated by the user and communication is verified as properly occurring with the control-processing 106); actuator circuitry (fig. 1, the control-actuator (s) 104); memory circuitry (192); controller circuitry communicatively coupled to the wireless communication circuitry (wireless-interface 199), the memory circuitry, and the actuator circuitry, the controller circuitry to (fig. 1): responsive to receipt of a remote controller (remote-controller 105) association input via the actuator circuitry: enter a command association mode (para; 0148, lines 9-12, The active-display 106 may also optionally receive set-up or configuration commands/controls from the control-processing 106 via a control-network(s) 131); receive an association message (para; 0238, lines 6-7, visual indication on the active-display 101 or via an audio message (e.g., a voice message) and/or a sound (e.g., a beep)) from a remote controller (remote-controller 105) via the wireless communication circuitry, the association message including data (para; 0200, lines 5-7, configuration-data may include a database or tables that define what actions to take for each selected-object in each control-image/menu) representative of at least one unique identifier associated with the remote controller  (para; 0169, lines 4-6, communication and commands from remote-controllers that know predefined access-codes or identifier-codes/passwords); and cause a storage of data (paras; 0176-0177) representative of an association (paras; 0264, 0281) between the electrical load controller and the remote controller in the memory circuitry, the stored data including the data representative of the at least one unique identifier associated with the remote controller; and responsive to receipt of a device association command (fig. 6, RF Communications1301) from the remote controller via the wireless communications circuitry: enter the association mode; receive an association message (para; 0264, communication path (e.g., RF channel) and the specific control encoding necessary to control each of the user's electronic-devices) from a wireless control device (105) via the wireless communication circuitry, the association message including data representative of at least one unique identifier (para; 0169, lines 4-6, communication and commands from remote-controllers that know predefined access-codes or identifier-codes/passwords) associated with the wireless control device; and store data representative of an association between the electrical load controller and the wireless control device in the memory circuitry (para; 0257, control-processing 106 to allow the remote controller 105 to be interoperable with any number of user devices. Some examples of configuration-data include), the stored data including the data representative of the at least one unique identifier associated with the wireless control device.
Regarding claim 2, Wieder discloses driver circuitry (104) operatively coupled to the controller circuitry, the driver circuitry operatively couplable to one or more electrical load devices (Devices 1-K).
Regarding claim 5, Wieder discloses one or more controllably conductive devices (Devices 1-K) operatively coupled to the driver circuitry.
Regarding claim 10, Wieder discloses an electrical load control method (abstract, single remote-controller is able to control multiple electronic devices), comprising: receiving, by controller circuitry (remote-controller 105) via communicatively coupled actuator circuitry, an actuator (fig. 1, the control-actuator (s) 104) input to place the electrical load control device in an association mode (para; 0148, lines 9-12, The active-display 106 may also optionally receive set-up or configuration commands/controls from the control-processing 106 via a control-network(s) 131); receiving, by the controller circuitry via communicatively coupled wireless communication circuitry, a remote controller (105) association message from a remote controller, the remote controller association message including data (para; 0200, lines 5-7, configuration-data may include a database or tables that define what actions to take for each selected-object in each control-image/menu) representative of at least one unique identifier (para; 0169, lines 4-6, communication and commands from remote-controllers that know predefined access-codes or identifier-codes/passwords) associated with the remote controller; storing, by the controller circuitry in communicatively coupled memory circuitry (192), data representative of an association (para; 0238, lines 6-7, visual indication on the active-display 101 or via an audio message (e.g., a voice message) and/or a sound (e.g., a beep)) between the electrical load controller and the remote controller, the stored data including the data representative of the at least one unique identifier associated with the remote controller; receiving a device association command from the remote controller via the wireless communications circuitry (fig. 1, remote-controller 105 is being activated by the user and communication is verified as properly occurring with the control-processing 106) to place the electrical load control device in the association mode; receiving, by the controller circuitry via the wireless communication circuitry, a wireless control device (remote-controller 105) association message from a wireless control device (para; 0264, communication path (e.g., RF channel)), the wireless control device association message including data representative of at least one unique identifier (para; 0200, lines 5-7, configuration-data may include a database or tables that define what actions to take for each selected-object in each control-image/menu) associated with the wireless control device; and storing, by the controller circuitry in the communicatively coupled memory circuitry (para; 0176), data representative of an association (paras; 0264, 0281) between the electrical load controller and the wireless control device (para; 0238, lines 6-7, visual indication on the active-display 101 or via an audio message (e.g., a voice message) and/or a sound (e.g., a beep)), the stored data including the data representative of the at least one unique identifier associated with the wireless control device. 
Regarding claim 16, wieder discloses a non-transitory, machine-readable, storage device that includes instructions that when executed by controller circuitry (para; 0279-0280) disposed in an electrical load controller (abstract, single remote-controller is able to control multiple electronic devices), cause the controller circuitry to: receive, via communicatively coupled actuator circuitry, an actuator input (fig. 1, the control-actuator (s) 104) to place the electrical load control device in an association mode (para; 0148, lines 9-12, The active-display 106 may also optionally receive set-up or configuration commands/controls from the control-processing 106 via a control-network(s) 131); receive, via communicatively coupled wireless communication circuitry (wireless-interface 199), a remote controller (105) association message from a remote controller (para; 0238, lines 6-7, visual indication on the active-display 101 or via an audio message (e.g., a voice message) and/or a sound (e.g., a beep)), the remote controller association message including data representative of at least one unique identifier associated with the remote controller; cause a storage in communicatively coupled memory circuitry, of data representative of an association (paras; 0264, 0281) between the electrical load controller and the remote controller, the stored data including the data representative of the at least one unique identifier (para; 0169, lines 4-6, communication and commands from remote-controllers that know predefined access-codes or identifier-codes/passwords) associated with the remote controller; receive, via the communicatively coupled wireless communication circuitry (fig. 1, remote-controller 105 is being activated by the user and communication is verified as properly occurring with the control-processing 106) from the remote controller (para; 0264), an instruction (para; 0279) to place the electrical load control device in the association mode; receive, via the wireless communication circuitry, a wireless control device (105) association message from a wireless control device para; 0264, communication path (e.g., RF channel)), the wireless control device association message including data (para; 0200, lines 5-7, configuration-data may include a database or tables that define what actions to take for each selected-object in each control-image/menu) representative of at least one unique identifier (para; 0169, lines 4-6, communication and commands from remote-controllers that know predefined access-codes or identifier-codes/passwords) associated with the wireless control device; and cause a storage (paras; 0176-0177) in  communicatively coupled memory circuitry, of data representative of an association (paras; 0264, 0281) between the electrical load controller and the wireless control device, the stored data including the data representative of the at least one unique identifier associated with the wireless control device controller  (para; 0169, lines 4-6, communication and commands from remote-controllers that know predefined access-codes or identifier-codes/passwords).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 6-9, 15 and 21 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over US 2016/0011660 to Wieder (“Wieder”) in view of US 8,035,255 to Kurs et al. (“Kurs”).
Regarding claim 6, wieder discloses all the claim limitation as set forth in the rejection of claims above.
But, Wieder does not discloses power supply circuitry; inductive coil charging circuitry operatively coupled to the power supply circuitry and to the controller circuitry.
However, Kurs discloses power supply circuitry; inductive coil charging circuitry (abstract, second resonator are coupled to exchange energy wirelessly among the source resonator) operatively coupled to the power supply circuitry and to the controller circuitry.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Wieder by adding resonator coil as part of its configuration as taught by Kurs, in order to resonator coils can transfer their energy wirelessly through the wall and captured energy from coil may be collected and coupled to the electrical system of the house to power electric and electronic devices.
Regarding claim 7, wieder discloses all the claim limitation as set forth in the rejection of claims above.
But, Wieder does not discloses a housing installable in a wall box, the housing disposed at least partially about the electrical load controller, the housing including at least one attachment feature to permit the detachable attachment of the remote controller to the housing.
However, Kurs discloses a housing installable in a wall box (Col.4, lines 54-57, Wireless energy transfer has a variety of possible applications including for example, placing a source (e.g. one connected to the wired electricity grid) on the ceiling, under the floor, or in the walls of a room), the housing disposed at least partially about the electrical load controller (Col. 81), the housing including at least one attachment feature to permit the detachable attachment of the remote controller to the housing (Col. 25, lines 65, Once removed, these inductive elements may be built into enclosures or devices that may house the high-Q magnetic resonator).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Wieder by adding coil in walls of a room as part of its configuration as taught by Kurs, in order to resonator coils can transfer their energy wirelessly through the wall and captured energy from coil may be collected and coupled to the electrical system of the house to power electronic devices.
Regarding claim 8, Wieder discloses all the claim limitation as set forth in the rejection of claims above.
But, Wieder does not discloses the inductive coil charging circuitry includes inductive coil charging circuitry disposed proximate the at least one attachment feature, the inductive coil charging circuitry to provide a wireless transfer of power to the remote controller upon the detachable attachment of the remote controller to the housing.
However, Kurs discloses the inductive coil charging circuitry includes inductive coil charging circuitry (abstract, second resonator are coupled to exchange energy wirelessly among the source resonator) disposed proximate the at least one attachment feature, the inductive coil charging circuitry to provide a wireless transfer of power to the remote controller upon the detachable attachment of the remote controller to the housing (Col. 72, lines 54-56, remote control of a plurality of electronics devices, such as televisions, video games, displays, computers, audio visual equipment, lights, and the like)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Wieder by adding coil in walls of a room as part of its configuration as taught by Kurs, in order to resonator coils can transfer their energy wirelessly through the wall and captured energy from coil may be collected and coupled to the electrical system of the house to power electronic devices.
Regarding claim 9, Wieder discloses all the claim limitation as set forth in the rejection of claims above.
But, Wiedder does not discloses a lamp base housing, the lamp base housing disposed at least partially about the electrical load controller.
However, Kurs discloses a lamp base housing, the lamp base housing disposed at least partially about the electrical load controller (Col. 72, lines 54-56, remote control of a plurality of electronics devices, such as televisions, video games, displays, computers, audio visual equipment, lights, and the like)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Wieder by adding resonators may be integrated into a light as part of its configuration as taught by Kurs, in order to resonator can transfer their energy wirelessly a plurality of different places with respect to the location of the light, such as on the floor of the room above, (e.g. as in the case of a ceiling light and especially when the room above is the attic).
Regarding claim 15, Wieder discloses all the claim limitation as set forth in the rejection of claims above.
But, Wieder does not discloses detecting, by the control circuitry, a detachable attachment of the remote controller to a housing disposed at least partially about the control circuitry; and providing, by the control circuitry, power to an inductive charging coil to wirelessly transfer power to the remote controller responsive to the detection of the detachable attachment of the remote controller to the housing.
However, Kurs discloses detecting, by the control circuitry (control circuitry 2304), a detachable attachment of the remote controller to a housing disposed at least partially (Col. 25, lines 65, Once removed, these inductive elements may be built into enclosures or devices that may house the high-Q magnetic resonator) about the control circuitry; and providing, by the control circuitry, power to an inductive charging coil (abstract, second resonator are coupled to exchange energy wirelessly among the source resonator) to wirelessly transfer power to the remote controller responsive to the detection of the detachable attachment of the remote controller to the housing.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Wieder by adding resonator coil as part of its configuration as taught by Kurs, in order to resonator coils can transfer their energy wirelessly through the wall and captured energy from coil may be collected and coupled to the electrical system of the house to power electric and electronic devices.
Regarding claim 21, Wieder discloses the instructions, when executed by controller circuitry disposed in an electrical load controller (abstract, single remote-controller is able to control multiple electronic devices), further cause the controller circuitry to: 
But, Wieder does not discloses detect a detachable attachment of the remote controller to a housing disposed at least partially about the control circuitry; and cause provision of power to an inductive charging coil to wirelessly transfer power to the remote controller responsive to the detection of the detachable attachment of the remote controller to the housing.
However, Kurs discloses a detachable attachment (Col. 25, lines 65, Once removed, these inductive elements may be built into enclosures or devices that may house the high-Q magnetic resonator) of the remote controller to a housing disposed at least partially about the control circuitry; and cause provision of power to an inductive charging coil (abstract, second resonator are coupled to exchange energy wirelessly among the source resonator) to wirelessly transfer power to the remote controller responsive to the detection of the detachable attachment of the remote controller to the housing (Col. 72, lines 54-56, remote control of a plurality of electronics devices, such as televisions, video games, displays, computers, audio visual equipment, lights, and the like)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Wieder by adding resonator coil as part of its configuration as taught by Kurs, in order to resonator coils can transfer their energy wirelessly through the wall and captured energy from coil may be collected and coupled to the electrical system of the house to power electric and electronic devices.
Allowable Subject Matter
Claims 3-4, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Wieder does not discloses adjust one or more electrical output parameters of the driver circuitry responsive to receipt of the electrical load command instruction from the remote controller.
Regarding claim 4, Wieder does not discloses adjust one or more electrical output parameters of the driver circuitry responsive to receipt of the electrical load command instruction from the wireless control device.
Regarding claim 11, Wieder does not discloses adjust one or more electrical output parameters responsive to receipt of the electrical load command instruction from the remote controller responsive to a favorable comparison between the received data representative of the unique identifier associated with the remote controller with the data representative of the unique identifier associated with the remote controller stored in the memory circuitry.
Regarding claim 12, Wieder does not discloses adjust one or more electrical output parameters responsive to receipt of the electrical load command instruction from the wireless control device responsive to a favorable comparison between the received data representative of the unique identifier associated with the wireless control device with the data representative of the unique identifier associated with the wireless control device stored in the memory circuitry.
Regarding claim 17, Wieder does not discloses adjust one or more electrical output parameters responsive to receipt of the electrical load command instruction from the remote controller responsive to a favorable comparison between the received data representative of the unique identifier associated with the remote controller with the data representative of the unique identifier associated with the remote controller stored in the memory circuitry.
Regarding claim 18, Wieder does not discloses adjust one or more electrical output parameters responsive to receipt of the electrical load command instruction from the wireless control device responsive to a favorable comparison between the received data representative of the unique identifier associated with the wireless control device with the data representative of the unique identifier associated with the wireless control device stored in the memory circuitry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lashina et al. US 2012/0097749 A1- basic idea of the invention is to use different properties of light (101), such as e.g. intensity and color temperature, to influence physiological thermoregulating parameters of a vertebrate (102), for example a human being, being exposed to the light. At least one particular physiological thermoregulating parameter (e.g. skin temperature) of an individual is being measured and supplied to a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836